Barnard, P. J.
The question of fact between these parties has been settled by the jury. The evidence was very conflicting, and it is impossible to reconcile the testimony.
The fire occurred immediately after the passage of "one of defendant’s trains. Several witnesses say that the fire was first seen in the roof next the railroad track, and some sixty feet distant, and was confined to a small space in the roof. The defendant’s witnesses *437tend to establish the fact that the fire was first seen below the roof, and in the immediate vicinity of a stove in the building, the pipe from which was let out of the side of the building. The plaintiff’s witnesses, or some of them, testify that there was no fire in the stove when the roof was on fire. The defendant’s witnesses say there was a good fire in the stove. The jury doubtless believed that the fire originated in the roof, and from the spark of the locomotive. Assuming this fact, then there was abundant proof of negligence on the part of the defendant.
The testimony shows that if a proper screen was used, and it was in good order, it would not permit sparks to escape and be carried so far as to ignite the building. Upon the whole case, I can discover nothing to "entitle an appellate court to interfere with the verdict.

Judgment affirmed, with costs.